 



MARKET HOG CONTRACT GROWER AGREEMENT




THIS MARKET HOG CONTRACT GROWER AGREEMENT (“Agreement”) is entered into as of
May 13, 1998, by and between Continental Grain Company, a Delaware corporation,
whose address for purposes of this Agreement is 222 S. Riverside Plaza, 9th
Floor, Chicago, Illinois 60606 (hereinafter referred to as “Contract Grower”)
and CGC Asset Acquisition Corp., a Delaware corporation, whose address for
purposes of this Agreement is 423 West 8th Street, Suite 200, Kansas City,
Missouri 64105 (“PSF”).


WHEREAS, Contract Grower became a stockholder of PSF in connection with the
Stock Purchase Agreement, dated as of December 23, 1997 between Contract Grower
and PSF Holdings, L.L.C. (the “Stock Purchase Agreement”), as defined therein;


WHEREAS, Contract Grower owns the land described on Exhibit A (the
“PREMISES”);


WHEREAS, PSF owns all of the buildings and improvements located on the
Premises (collectively, the “Facilities”); and


WHEREAS, PSF and Contract Grower desire to enter into an agreement whereby
Contract Grower, as an independent contractor, will utilize the Premises to
breed, grow and care for pigs, all of which are owned by PSF pursuant to terms
hereinafter set forth.


NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter
contained, it is agreed by and between PSF and Contract Grower as follows:


1.         Contract Grower will provide the Premises and operate thereon an
environmentally controlled swine confinement operation with buildings, equipment
and other properties specified herein to be provided by PSF. The Premises
include the following PSF minimum requirements:


 
A.
The Premises have all utilities (including but not limited to, water,
electricity, propane and/or natural gas) separate from any other properties
owned by Contract Grower and all such utilities are billed separately for such
property.



 
B.
The Premises have all material easements and permits on real estate for waste
disposal, as defined by local, state and federal laws and requirements.

 
 
C.
The Premises have a separate legal and recorded means of ingress and egress.

 
 


 
1

--------------------------------------------------------------------------------

 
 
 
D.
The Premises have waste water management system in accordance with all material
federal, state and local laws and regulations.


 
Contract Grower represents that it has title to the Premises in fee simple, free
and clear of all materials, liens or encumbrances, except for any liens or
encumbrances created hereby. Upon PSF's request, Contract Grower shall cause to
be recorded in the Public Registry of the Counties in which the Premises are
located, a Memorandum of this Agreement such Memorandum to be in a customary
form and content and otherwise reasonably satisfactory to PSF.


2.         Contract Grower, as an independent contractor, agrees to breed, grow
and care for pigs placed in the Facilities, and agrees to take proper care
consistent with the highest standards of animal husbandry to breed and raise
pigs to market weight. Contract Grower will follow all the rules of management
practices established from time to time by PSF. Contract Grower's obligations
shall include, but not be limited to, the following:


 
A.
The loading and unloading of pigs in the manner and at the time reasonably
requested by PSF and all other labor incident to and related to the breeding,
growing and care of the pigs, or otherwise necessary for Contract Grower to
perform under this Agreement, including, without limitation, all payroll taxes
and fringe benefits associated therewith.



 
B.
Management of the unit and accurate preparation and submission, in a timely
manner, of all production and inventory records as reasonably deemed necessary
by PSF. Contract Grower agrees to notify PSF promptly in writing of any and all
errors, adjustments, or discrepancies in those records other than of an
immaterial nature. PSF shall have the right to withhold or delay payment to
Contract Grower if records are not submitted in a timely manner or if material
discrepancies exist in Contract Grower's records.



3.         PSF agrees to provide Contract Grower with the use of all Facilities
necessary to breed, grow and care for pigs to market weights.


4.         PSF shall be responsible on a timely basis:


 
A.
For repair and maintenance of the Facilities and Premises by making all
necessary repairs.



 
B.
Proper disposal of all waste in accordance with all material federal, state and
local regulations.



5.         PSF agrees to furnish Contract Grower on a timely basis with the
following:


 
2

--------------------------------------------------------------------------------

 

 
A.
Sufficient supply of artificial inseminate, boars and gilts to operate the
Facilities in accordance with the specifications of PSF.

 
 
B.
All utilities, including telephone, water, gas, heat, electricity, trash
disposal and all other utilities and services of any kind and nature used in and
about the Premises.



 
C.
Necessary feed and feed drugs.



 
D.
Vaccination and injectable drugs.



 
E.
Other animal health products.



 
F.
Supplies.



 
G.
Professional consultation, and procedures of PSF's approved program.



 
H.
All insurance related to risk of loss of the swine.



 
I.
All transportation costs for the swine to and from the Facilities.



6.         Title to the pigs and all items furnished by PSF pursuant to this
Agreement shall at all times be and remain in PSF, and all such swine and items,
or any portion of them, may be sold and/or moved by PSF to such places and at
such times as PSF shall decide. Contract Grower agrees, if requested by PSF, to
execute a UCC-1 notice filing acknowledging PSF's ownership of Facilities,
swine, feed and medical supplies inventory supplied by PSF to Contract Grower.
PSF shall be permitted to place signs at or near the location of pigs, providing
notice of ownership.


7.         During the term of this Agreement, Contract Grower:


 
A.
agrees to use commercially reasonable efforts not to allow any livestock in the
Facilities other than livestock owned by PSF; and



 
B.
agrees to use commercially reasonable efforts not to allow any other livestock
on the Premises, except for cattle used for grazing such property to meet the
requirements of Contract Grower's waste management plan for the Premises.
Contract Grower further agrees to use the supplies furnished by PSF only for the
feeding and caring of PSF's pigs, and for no other purpose. Contract Grower
further agrees not to use any feed, medication, disinfectant, insecticides, or
other chemicals not approved by PSF.



8.         Contract Grower agrees that Contract Grower will not permit any swine
to be placed, for grazing, confinement, feeding, or any other purpose, on any
lands owned,


 
3

--------------------------------------------------------------------------------

 
 
leased or occupied by Contract Grower within a one-mile radius of the
Facilities. It is understood that this requirement relates to PSF's sanitation
requirements for swine production and that breach of this covenant shall be a
material breach of this Agreement by Contract Grower.

9.         Payment to the Contract Grower for services rendered pursuant to this
Agreement shall be made and delivered as follows:


 
A.
A budgeted monthly fee in an amount equal to all labor provided by Contract
Grower at the Facilities, including payroll taxes, fringe benefits, bonuses and
incentives, workers compensation, interest, etc. in such amount as reasonably
estimated by the Contract Grower and approved by PSF (“Budgeted Monthly Labor
Cost”). The Budgeted Monthly Labor Cost shall be reconciled on a quarterly basis
with the actual labor costs. Should such actual labor costs exceed the Budgeted
Monthly Labor Costs, PSF shall promptly (but in no event later than 45 days
following the end of each PSF fiscal quarter) pay such excess costs to Contract
Grower. If the actual costs are less than the Budgeted Monthly Labor Cost,
Contract Grower shall credit such difference to future amounts payable to PSF
hereunder.



 
B.
A monthly fee in an amount equal to all other costs incurred by Contract Grower
pursuant to this Agreement, in the performance of its duties hereunder or
otherwise arising from or in connection with the Premises (including property
taxes) in such amount, as reasonably estimated by Contract Grower and approved
by the PSF (the “Budgeted Monthly Service Costs”). The Budgeted Monthly Service
Costs, PSF shall promptly (but in no event later than 45 days following the end
of each PSF fiscal quarter) pay such excess costs to Contract Grower. If such
actual costs are less than the Budgeted Monthly Service Costs, Contract Grower
shall credit such difference to future amounts payable to PSF hereunder.



10.       PSF shall hold harmless and indemnify Contract Grower (and its
directors, officers, employees, stockholders, successors and assigns) from and
against any and all claims, costs, liabilities, losses, damages deficiencies,
judgments, assessments, fines, settlements, costs and expenses (including
interest, penalties and fees, expenses and disbursements of attorneys, experts,
personnel and consultants incurred by any such indemnified party in any action
or proceeding between PSF and such indemnified party or between such indemnified
party and any third party, or otherwise) (“Losses”)) occasioned by, arising out
of, based upon or otherwise in respect or in connection with this Agreement or
the performance by Contract Grower of its obligations hereunder or the ownership
of the Premises (prior to the termination of this Agreement in accordance
herewith), including without limitation employment related claims, including
workers compensation and Title VII claims, and any Loss resulting from any
accident or other


 
4

--------------------------------------------------------------------------------

 
 
occurrence on the Premises that causes a Loss, personal injury or death to any
person or property; provided, that in the event a final, non-appealable judgment
by a court of competent jurisdiction establishes that such a Loss was caused by
the intentional misconduct or gross negligence of such indemnified party, then
such indemnified party shall reimburse PSF for any indemnification amounts
received by it for such Loss pursuant to this Section 10. PSF agrees that it
will at its own expense procure and maintain general liability insurance with a
responsible company or companies authorized to do business in the state in which
the Premises are located in amounts not less than $5,000,000 for any one person
injured at the Premises for any one accident and with the limits of $5,000,000
for property damage, protecting the Contract Grower against any Loss on account
of injury to any person or to any property belonging to any person or persons,
by reason of any casualty, accident or other happening on the Premises during
the term of this Agreement. Contract Grower shall be shown and designated as
loss payees under such policies or such other designation as may be requested by
Contract Grower consistent with this paragraph.


11.       This Agreement shall terminate upon the earliest to occur of:


 
A.
the date upon which Contract Grower no longer beneficially owns directly or
indirectly any interest in the capital stock of PSF;



 
B.
the date upon which the Missouri Corporate Farming Laws (as defined in the Stock
Purchase Agreement) would not be violated by PSF's ownership of the Premises or
by PSF's farming (as defined under the Missouri Corporate Farming Laws) in the
State of Missouri; and



 
C.
the mutual written consent of the parties;



provided, however, that notwithstanding such termination, Section 10 shall
continue in full force and effect. Upon termination of this Agreement, PSF shall
promptly pay any and all accrued but unpaid fees pursuant to Section 9 hereof.
Upon termination of this Agreement, PSF shall have the option to purchase the
Premises from Contract Grower for $1.00 (the “Option”). The Option is assignable
by PSF; provided, that, PSF provides prompt written notice of such assignment to
Contract Grower. PSF (or its assignee) may exercise the Option by delivery of
written notice to Contract Grower of its exercise of the Option on or before the
30th day following termination of this Agreement. The closing of the purchase
and sale pursuant to the Option (the “Land Sale Closing”) shall occur as soon as
practicable following termination of this Agreement. At the Land Sale Closing,
PSF (or its assignee) shall deliver to Contract Grower $1.00 in cash, plus an
amount reasonably estimated to equal to the real property taxes accrued on the
Premises from the date of termination of this Agreement to the date of the Land
Sale Closing. At the Land Sale Closing the parties shall execute such documents
and take such


 
5

--------------------------------------------------------------------------------

 


actions as are reasonably necessary or appropriate to effectuate the intent of
the foregoing; provided that Contract Grower shall not be obligated to make any
representations or warranties regarding the Premises. PSF shall pay all of
Contract Grower's transaction expenses (including reasonable fees and expenses
of counsel) incurred in connection with the exercise of the Option and shall pay
all transfer taxes associated with the transfer of the Premises to PSF.


Notwithstanding anything to the contrary contained herein, the Option shall
terminate twenty-one (21) years after the later to occur of (a) the death of all
of the current members of the Boards of Directors of the parties hereto and (b)
the death of the lineal descendants of such members that are living as of the
date hereof.


12.       Contract Grower shall be in default of this Agreement for any of the
following reasons:


 
A.
Breach of any material term or condition of this Agreement and failure to cure
such breach within thirty (30) days written notice of such breach by PSF.



 
B.
Contract Grower willfully encumbers, mortgages, sells or transfers any hogs
owned by PSF, except as directed by, or with the consent of, PSF.



 
C.
Contract Grower has made a material misrepresentation in this Agreement that has
a material adverse effect on Contract Grower's ability to perform hereunder and
such breach is not cured within 30 days after receipt of written notice from PSF
of such breach.



13.       In the event of default, as set forth in the above Section 12, PSF,
its agents, employees or assigns at its own option, without prejudice to any
other legal rights and remedies it may have, shall be fully authorized to take
possession of the animals and any unused feed or other supplies furnished by
PSF, and care for the swine in the Facilities or appoint a third party to do so.
In such event, Contract Grower shall forfeit all unpaid fees hereunder, and
expressly waives, releases and relinquishes any right of action against PSF for
PSF's repossession of the animals, unused feed and other supplies furnished by
PSF and from any and all other claims (other than pursuant to Section 10, to the
extent arising prior to such event of default) against PSF, its agents,
employees or assigns, whatsoever. Thereafter, PSF, its agents, employees or
assign shall and may peaceably use and enjoy the Premises for the remainder of
the term of this Agreement free from molestation, eviction or disturbance by the
Contract Grower, subject to all applicable laws and regulations.


14.       ANY CONTROVERSY OR CLAIM ARISING BETWEEN THE PARTIES, INCLUDING, BUT
NOT LIMITED TO, DISPUTES RELATING TO THIS AGREEMENT, THE ARBITRABILITY OF ANY
DISPUTE OR THIS AGREEMENT,


 
6

--------------------------------------------------------------------------------

 
 
OR OF ANY BREACH OF THIS AGREEMENT, WHETHER SUCH CONTROVERSY OR CLAIM ARISES
BEFORE, DURING, OR AFTER TERMINATION OF THE AGREEMENT, SHALL BE SETTLED BY
BINDING ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL RULES OF THE AMERICAN
ARBITRATION ASSOCIATION BY A PANEL OF THREE ARBITRATORS. THIS AGREEMENT TO
ARBITRATE SHALL CONTINUE IN FULL FORCE AND EFFECT DESPITE THE EXPIRATION,
RESCISSION OR TERMINATION OF THIS AGREEMENT. BY ENTERING INTO THIS AGREEMENT,
THE PARTIES WAIVE THE RIGHT TO HAVE THEIR DISPUTE TRIED AND ADJUDICATED BY A
COURT OF LAW. WITHOUT NCONSISTENCY
WITH THIS AGREEMENT TO ARBITRATE, EITHER PARTY MAY SEEK FROM A COURT ANY
PROVISIONAL REMEDY THAT MAY BE NECESSARY TO PREVENT IRREPARABLE HARM, PENDING
THE ESTABLISHMENT OF THE ARBITRAL PANEL OR ITS DETERMINATION OF THE MERITS OF
THE CONTROVERSY. RISK OF LOSS TO THE FEEDER PIGS AND HOGS WILL BE DEEMED
IRREPARABLE HARM. THE SEEKING OF ANY PROVISIONAL REMEDY BY EITHER PARTY SHALL BE
SUPPLEMENTAL TO, AND NOT IN PLACE OF PSF'S CONTRACTUAL RIGHT TO RETAKE
POSSESSION PURSUANT TO SECTION 13 HEREOF.


UPON OBJECTION BY ANY PARTY, MULTI-PARTY ARBITRATION SHALL NOT BE UTILIZED. THE
PARTIES HEREIN AGREE TO RESOLVE ALL DISPUTES BY SUCH ARBITRATION AT THE AMERICAN
ARBITRATION ASSOCIATION OFFICE IN NEW YORK, NEW YORK. IN REACHING THEIR
CONCLUSIONS, THE ARBITRATORS SHALL APPLY TO THIS AGREEMENT THE LAWS WHICH A NEW
YORK COURT WOULD APPLY. THE ARBITRATORS SHALL HAVE THE AUTHORITY TO AWARD ACTUAL
MONEY DAMAGES (WITH INTEREST ON UNPAID AMOUNTS FROM THE DATE DUE), SPECIFIC
PERFORMANCE, AND TEMPORARY INJUNCTIVE RELIEF, BUT THE ARBITRATORS SHALL NOT HAVE
THE AUTHORITY TO AWARD EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES, AND THE
PARTIES EXPRESSLY WAIVE ANY CLAIMED RIGHT TO SUCH DAMAGES. JUDGMENT UPON THE
AWARD RENDERED BY THE ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION THEREOF. THE COST OF SUCH ARBITRATION SHALL BE DIVIDED EQUALLY
AMONG THE PARTIES TO THE ARBITRATION. EACH PARTY SHALL BEAR THE COST OF THEIR
OWN EXPENSES AND ATTORNEY'S FEES. FAILURE TO ARBITRATE ALL SUCH CLAIMS OR
CONTROVERSIES SHALL BE DEEMED A BREACH OF THIS AGREEMENT.


15.       Contract Grower and PSF may not assign this Agreement (except in each
case to their respective controlled affiliates and subsidiaries) without the
prior written consent of the other, which consent shall not be unreasonably
withheld or delayed.


16.       Each party acknowledges that this Agreement is the complete
understanding between the parties and no representation or promise inconsistent
with any


 
7

--------------------------------------------------------------------------------

 
 
provisions of this Agreement has been made to it by any employee, agent or
representative of the other party. Any and all currently existing agreements,
representations or understandings between Contract Grower and PSF with respect
to the Premises and the operation of the Facilities, except for the Stockholders
Agreement dated the date hereof among Contract Grower, PSF Holdings, L.L.C. and
PSF and any agreements or instruments contemplated thereby, whether written or
verbal, are hereby revoked in their entirety and superseded by this Agreement.
Any additions, amendments or modifications to this Agreement must be made in
writing and signed by both parties hereto.


17.       The various right, powers, options, elections and remedies of either
party provided in this Agreement shall be construed as cumulative and no one of
them is exclusive of the others, or exclusive of any rights, remedies or
priorities allowed either party by law, and shall in no way affect or impair the
right of either party to pursue any other equitable or legal remedy to which
either party may be entitled as long as any default remains in any way
unremedied, unsatisfied or undischarged.


18.       Notices as provided for in this Agreement shall be given to the
respective parties hereto at the addresses designated in the Preamble of this
Agreement and shall be sent by certified mail. Any party who wishes to change
addresses shall give notice of the change as provided herein.


19.       Each and every covenant and agreement herein contained shall extend to
and be binding upon the respective successors, heirs, administrators, executors
and assigns of the parties hereto.


20.       All representations, warranties, covenants and agreements of the
parties contained in this Agreement shall survive the execution of this document
for the term of this Agreement.


21.       Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof. No waiver of any provision of this Agreement will be deemed
to be, or will constitute a waiver of any similar or other provision.


22.       This Agreement is deemed to be made under, and shall be construed
according to the laws of the State of New York applicable to agreements made and
to be performed entirely with such State.


23.       Each of the parties hereto represents it has authority to enter into
this Agreement.


 
8

--------------------------------------------------------------------------------

 


      IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
duplicate at the time and place first above written.


CONTRACT GROWER:
CONTINENTAL GRAIN COMPANY




By: /s/John Meyer
Title: Vice President
MAIL ADDRESS
Continental Grain Company
P.O. Box 5543
Chicago, IL 60680-5543






CGC ASSET ACQUISITION CORP.




By: /s/ William Patterson
Title: Vice President
MAIL ADDRESS
c/o Premium Standard Farms, Inc.
423 West 8th Street, Suite 200
Kansas City, MO 64105
Attention: Chief Executive Officer
Social Security No./Tax I.D. No.




 
9

--------------------------------------------------------------------------------

 


As an inducement for CGC to enter into the foregoing Agreement, the undersigned
hereby, jointly and severally, irrevocably and unconditionally guarantees the
payment and performance of all obligations of CGC Asset Acquisition Corp.
pursuant to the Agreement.






Date  May 13, 1998                             PREMIUM STANDARD FARMS, INC.




By: /s/ William Patterson
Name:  William R. Patterson
Title:  Vice President




Date  May 8, 1998                               PSF GROUP HOLDINGS, INC.




By: /s/John Meyer
Name:  John Meyer
Title:  CEO


 
10

--------------------------------------------------------------------------------

 


EXHIBIT A


Tract 21 (Guthrie)


The Northwest Quarter (NW ¼) of the Northwest Quarter (NW ¼) of Section Twenty
(20), Township Sixty-one (61), Range Thirty (30); Also, the West 580 feet of the
Northeast Quarter (NE ¼) of the Northwest Quarter (NW ¼) of Section Twenty (20),
Township Sixty-one (61), Range Thirty (30), Gentry County, Missouri.


Tracts 5, 6, 7 and 8 (Brown/Findley/Ruckman)


The Northwest Quarter (NW ¼) of Section Ten (10); the Northeast Quarter (NE ¼)
of Section Nine (9); all in Township Sixty-four (64) North, Range Thirty-one
(31) West of the Fifth Principal Meridian; AND the Southeast Quarter (SE ¼) and
the East 75 acres of the East Half (E ½) of the Southwest Quarter (SW ¼) of
Section Three (3), Township Sixty-four (64), Range Thirty-one (31), Gentry
County, Missouri.


The West two and one-half acres of the Southeast Quarter (SE ¼) of the Southwest
Quarter (SW ¼) of Section Three (3), the West Half (W ½) of the Southwest
Quarter (SW ¼) of Section Three (3); the Southwest SW Quarter (SW ¼) of the
Northwest Quarter (NW ¼) of Section Three (3); the Southeast Quarter (SE ¼) of
Section Four (4); the North Half (N ½) of Section Four (4); all in Township
Sixty-four (64) Range Thirty-one (31), all in Gentry County, Missouri.


The Northeast Quarter (NE ¼) of Section Ten (10), Township Sixty-four (64) Range
Thirty-one (31) Gentry County, Missouri.  Tract 2:  The Southeast Quarter (SE ¼)
of Section Ten (10), Township Sixty-four (64), Range Thirty-one (31), Gentry
County, Missouri.


The South Three-fourth (S ¾) of the West Half (W ½) of Section Thirty-three
(33), Township Sixty-five (65), Range Thirty-one (31), Worth County, Missouri.


Tracts 10, 11, 12 and 13 (Henley/Miller/Davidson/Virden)


The North 60 acres of the West Half (W ½) of the Southeast Quarter (SE ¼) and
the North 60 acres of Lot one (1) of the Southwest Quarter (SW ¼), and the East
Half (E ½) of the North Half (N 1/2) of Lot Two (2) of the Southwest Quarter (SW
¼), and the North Half (N 1/2 ) of the South Half (S ½) of Lot Two (2) of the
Southwest Quarter (SW ¼), all in Section Nineteen (19), Township Sixty-one (61),
Range Thirty (30), and also, the Southeast Quarter (SE ¼) of the Southeast
Quarter (SE ¼) of Section Twenty-four (24), Township Sixty-one (61), Range
Thirty-one (31), all being in Gentry County, Missouri.


The Southwest Quarter (SW ¼) of the Northwest Quarter (NW ¼) (Also described as
the South Half (S ½) of Lot Two (2) of the Northwest Quarter (NW ¼) in Section
Thirty (30), Township Sixty-one (61), Range Thirty (30), Gentry County,
Missouri.


 
1

--------------------------------------------------------------------------------

 


The East Half (E ½) of the Northeast Quarter (NE ¼) in Section Nineteen (19),
Township Sixty-one (61), Range Thirty (30), in Gentry County, Missouri.


The North Half (N ½) of the Southwest Quarter (SW ¼) and the South Half (S ½) of
the Northwest Quarter (NW 1/4), except the East 490 feet, all in Section Twenty
(20); Township Sixty-one (61), Range Thirty (30), Gentry County, Missouri.


The North Half of Lot Two (2) of the Northwest Quarter (NW ¼), (also known as
the Northwest Quarter (NW 1/4) of the Northwest Quarter (NW ¼) of Section Thirty
(30), Township Sixty-one (61), Range Thirty (30); and the Northeast Quarter (NE
¼) of the Northeast Quarter (NE ¼) of Section Twenty-five (25), Township
Sixty-one (61), Range Thirty-one (31), and the South Half (S ½) of the South
Half (S ½) of the Southwest Quarter (SW ¼); the South Half of the Southwest
Quarter (SW ¼) of the Southeast Quarter (SE 1/4 ) in Section Nineteen (19),
Township Sixty-one (61), Range Thirty (30); and the North Half (N ½) of the
Northeast Quarter (NE ¼) and the North Half (N ½) of Lot One (1) of the
Northwest Quarter (NW ¼) (also known as the Northeast Quarter (NE ¼) of the
Northwest Quarter (NW ¼), all in Section Thirty (30), and the Southeast Quarter
(SE ¼); the South Half (S ½) of the Northeast Quarter (NE ¼); the South Half (S
½) of Lot One (1) of the Northwest Fractional Quarter (Southeast Quarter (SE ¼)
of the Northwest Fractional Quarter); all in Lot One (1) of the Southwest
Fractional Quarter (East Half (E ½) of the Southwest Fractional Quarter); all in
Section Thirty (30), Township Sixty-one (61), Range Thirty (30); and the East
One-half (E ½) of the Southeast Quarter (SE ¼) in Section Nineteen (19),
Township Sixty-one (61), Range Thirty (30); all in  Gentry County, Missouri,
less and except the portions thereof in public roads.


Tract 15 (Nicholas)


All of the North Half of the Northeast Quarter; the North Half of the Northwest
Quarter, the South Half of the Northeast Quarter, and the Southeast Quarter of
the Northwest Quarter; all in Section Three (3), Township Sixty-four (64), Range
Thirty-one (31), in Gentry County, Missouri.


Tract 16 (Huff)


All of the S ½ of the SW ¼ and the SW ¼ of the SE ¼ of Section 20, all of the NW
¼; all of the NE ¼ lying West of Missouri Highway “A”, all of the N ½ of the SW
¼ and that portion of the SW ¼ of the SW ¼ of Section 29; all in T61N, R30W of
the 5th P.M., Gentry County, Missouri, described as a whole as
follows:  Beginning at the SW corner of said Section 20 (also the NW corner of
said Section 29); thence NOO-12-37W, 1,325.00 feet to the NW corner of said S ½,
SW ¼; thence S87-34-54E, 3,998.14 feet to the NE corner of said SW ¼, SE 1/4;
thence SOO-05-42E, 1,326.17 feet to the SE corner of said SW ¼, SE ¼ (also the
North line of said NE ¼); thence S87-33-47E, 1,299.66 feet along said North line
to the West right of way line of Missouri Highway “A”; thence SOO-06-50W, 885.17
feet along said r.o.w. line; thence SOO-26-19E, 962.94 feet along said r.o.w.
line; thence SOO-03-43E, 778.41 feet along said r.o.w. line to the South line


 
2

--------------------------------------------------------------------------------

 


of said NE ¼; thence N87-44-55W, 2,626.37 feet to the center of said Section 29;
thence SOO-14-35E, 1,322.50 feet to the SE corner of said N ½, SW ¼; thence
SOO-18-11E, 577.50 feet along the East line of said SW ¼, SW ¼,; thence
S80-19-33W, 1,343.20 feet to the West line of said SW ¼, SW 1/4; thence
NOO-21-47W, 4,834.30 feet along the West line of said Section 29 to the point of
beginning.


Tract 1 (Hickory Creek)


The following property located in Daviess County, Missouri


Tract A:  All the Northeast Quarter of the Southwest Quarter; also all that part
of the Southwest Quarter of the Northwest Quarter after taking five acres off of
the North end of said forty acres, which lies south and East of Hickory Creek;
all in Section 19, Township 61, Range 27.  The Northwest Quarter of the
Southwest Quarter of Section 19, Township 61, Range 27.  The Southeast Quarter
of the Southwest Quarter and the Southwest Quarter of the Southeast Quarter, all
in Section 19, Township 61, Range 27.  The Northwest Quarter of the Northwest
Quarter EXCEPT, the North  ten (10) acres thereof, and Five acres off of the
North end of the Southwest Quarter of the Northwest Quarter, and all of the
Southwest Quarter of the Northwest Quarter which lies West and north of Hickory
Creek; all in Section 19, Township 61, Range 27.


Tract B:  The East Half of the Southwest Quarter and the North Half of the
Southwest Quarter of the Southeast Quarter of Section 18, and the East half of
the Northwest Quarter of Section 19, all in Township 61, of Range 27.  The West
Half of the Northeast Quarter and the North Half of the Southeast Quarter of
Section 19, Township 61, of Range 27.


Tract 3 (Rylance)


The East Half of the Northwest Quarter of Section Eighteen (18), Township
Sixty-one (61), of Range Twenty-seven (27), Daviess County, Missouri.


Tract 4 (McGill)


All of the E ½ of the SE ¼ of Section 24, Township 61 North, Range 26 West of
the 5th P.M., Daviess County, Missouri, lying North of Missouri Highway 190; AND


All of the NE ¼ of the SE ¼ and all of the S ½ of the SE ¼ of Section 13, T6IN,
R26W of the 5th P.M. Daviess County, Missouri; AND


All of the NE ¼ and all of the W ½ of the SE ¼ lying North of Missouri Highway
190 of Section 24, Township 61 North, Range 26 West of the 5th P.M., Daviess
County, Missouri; AND


Those portions of the SW ¼ of Section 13 and the W ½ of Section 24, all in
Township 61 North, of Range 26 West of the 5th P.M., Daviess County, Missouri,
described as a whole


 
3

--------------------------------------------------------------------------------

 


as follows:  Beginning at the N ¼ corner of said Section 24 (also the S ¼ corner
of said Section 13); thence S 01-05-33 E., 3,467.67 feet along the East line of
said W ½; thence S 89-49-40 W, 1,324.36 feet to the West line of the NE ¼ of the
SW ¼ of said Section 24; thence N 01-09-25 W, 259.37 feet along said West line;
thence N 32-22-05 E, 40.73 feet; thence N 00-49-23 E, 1,275.60 feet; thence N
85-48-23 W, 98.60 feet; thence N 00-31-49 W, 1,891.78 feet to the North line of
said Section 24 (also the South line of said Section 13); thence N 89-52-9 E,
76.91 feet along said North line (also said South line); thence N 00-57-59 W,
1,387.36 feet; thence N 89-53-32E, 1,261.04 feet to the East line of said SW ¼;
thence S 01-01-03-E, 1,386.98 feet along said East line to the point of
beginning.


All of the SW ¼ of the NW ¼ of Section 19, Township 61 North, Range 25 West of
the 5th P.M., Grundy County, Missouri.


Tract 9 (Scott)


All of the Northeast Quarter and all of the North Half of the Southeast Quarter
of Section Fourteen (14), township Sixty-one (61) North, Range Twenty-six (26)
West, Davies County, Missouri, lying East of Missouri Highway “B”.


All of the North Half and all of the Northwest Quarter of the Southeast Quarter
of Section Thirteen (13), Township Sixty-one (61) North, Range Twenty-six (26)
West, Daviess County, Missouri.


That portion of the Southwest Quarter of Section Thirteen (13), Township
Sixty-one (61) North, Range Twenty-six (26) West, Daviess County, Missouri,
described as follows:  Beginning at the Southwest corner of said Section
Thirteen (13); thence North 89 degrees 52’29” East, 1394.28 feet along the South
line of said Southwest Quarter; Thence North 00 degrees 57’59” West, 1387.36
feet; thence North 89 degrees 53’32” East, 1261.04 feet to the East line of said
Southwest Quarter; thence North 01 degrees 01’03”: West, 1254.98 feet to the
Northeast corner of said Southwest Quarter; thence South 89 degrees 54’35” West,
2651.86 feet to the Northwest corner of said Southwest Quarter, thence South 00
degrees 54’55” East, 2643.52 feet to the point of beginning.


Tract 17 (Sharp)


Those portions of the East Half of the Southeast Quarter of Section Four (4) and
the South Half of Section Three (3), all in Township Fifty-nine (59) North,
Range Twenty-seven (27) West, Daviess County, Missouri, described as a whole as
follows:  Beginning at the Southeast corner of said Section Four (4) (also the
Southwest corner of said Section Three (3)); thence South 88 degrees 28’05”
West, 1326.72 feet to the Southwest corner of said East Half of the Southeast
Quarter; thence North 01 degrees 55’55” West, 2648.73 feet to the Northwest
corner of said East Half of the Southeast Quarter; thence North 88 degrees
24’18” East, 314.59 feet along the North line of said East Half of the Southeast
Quarter; to the Northwest corner of a cemetery; thence South 01 degrees 35’43”
East, 80.00 feet to the Southwest corner of said Cemetery; thence North 88
degrees 24’18”


 
4

--------------------------------------------------------------------------------

 


East, 110.00 feet to the Southeast corner of said Cemetery; thence North 01
degrees 35’43” West, 80.00 feet to the Northeast corner of said Cemetery and the
North line of said East Half of the Southeast Quarter; thence North 88 degrees
24’ 18” East, 908.17 feet to the East Quarter corner of said Section Four (4)
(also the West Quarter corner of said Section Three (3)); thence South 89
degrees 59’15” East, 3534.30 feet along the North line of said South Half to the
centerline of Muddy Creek; thence South 40 degrees 02’12” East, 3136.85 feet
along said centerline to the East line of said section Three (3); thence South
89 degrees 59’23” West, 5475.04 feet along the South line of said Section Three
(3) to the point of beginning.


Tract 18 (Fischer)


All of the following property, located in Daviess County, Missouri


All the South Fifty (50) acres of the East Half (E ½) of the Southwest Quarter
(SW ¼) of Section Thirty-four (34), Township Sixty-two (62) North of Range 28
West.


Tract 19 (Shannon)


All of the following property, located in Daviess County, Missouri


The Southeast Quarter of the Southwest Quarter of Section Four (4), Township
Sixty-one (61) North, of Range Twenty-eight (28) West.


Tract 20 (Fischer)


All of the following property, located in Daviess County, Missouri


All the North Half of the Northwest Quarter; all of the West Half of the
Southwest Quarter of the Northwest Quarter; and all the West Half of the
Northwest Quarter of the Southwest Quarter, all in Section Three (3), Township
Sixty-one (61) North of Range Twenty-eight (28) West.


All the North Half of the Southwest Quarter; All that part of the Northwest
Quarter, lying East of Interstate Highway Number 35; All the Northeast Quarter,
the North Half of the Southeast Quarter, and all the Southwest Quarter of the
Southeast Quarter, all in Section Four (4), Township Sixty-one (61) North, of
Range Twenty-eight (28) West.


All the West Half of the Northeast Quarter, all the Northwest Quarter of the
Southeast Quarter, all the Southeast Quarter of the Northwest Quarter, and all
the South Half of the Northeast Quarter of the Southwest Quarter, all in Section
Nine (9), Township Sixty-one (61) North, of Range Twenty-eight (28) West.








 
5

--------------------------------------------------------------------------------

 

